               Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 1 of 41 Page ID #:1
        AQ 106(Rev. 04/10) Application for a Search Warrant (USAO CDCA Rev. 01/2013)
                                                                                                                  o~~~~~a~
                                                                                                                                                  __._
                                                                                                                                    FILED
                                                                                                                         CLERK, U.S. DISTRICT
                                                UNITED STaTEs DIST~cT CoUxT                                                                   C~'."f r


                                                                            for the
                                                               Central District of California
                                                                                                                              FEB 15 ~:,
                                                                                                                                     ~~~'a.
                                                                                                                                           CALIFORNIA
                    In the Matter of the Search of                                                                                            DEPUTY
               (Briefly describe the property to be searched
                or identify the person by name and address)                             Case No. a , ~~i`n~~~~~7
                            8308 Morrill Avenue,
                             Whittier, California
                         ("SUBJECT PREMISES 1")

                                                  APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (tdenrtfy the person or describe the
    property to be searched and give its location):

            See Attachment A-1

    located in the                    Central        District of                California          ,there is now concealed (tdenrtfy the
    person or describe the property to be seized):

           See Attachment B

                 The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                         L~evidence of a crime;
                         L~contraband, fruits of crime, or other items illegally possessed;
                         Ct~property designed for use, intended for use, or used in committing a crime;
                         ~ a person to be arrested or a person who is unlawfully restrained.

                 The search is related to a violation o£
              Code Section                                                              Offense Description
    18 U.S.C. § 371; 18 U.S.C. § 922(a)(1)(A); 21 U.S.C. § 846 and                       See attached Affidavit
    21 U.S.§ 841(a)(1).

                 The application s based on these facts:
               Sep~atta~igd Affi avit
                  "
                  c 3     ~ _,
 ~               ~Cotrkxr~'u~ci o the attached sheet.
  ~:J            C~-De~y~~oti e of           days (give exact ending date if more than 30 days:                               )is requested
  ~               maunder t ~=LJ. C. § 3103a, the basis of which is set forth on the attached sheet.
  ,~~
  R.:                       _
                  — ._ __ :.~

                  Lam.           ,.                                                          —
                  ca~      s     ~     ~,,,                                        ~               Applicant's signature
                  c o      ~ ,;,
                  "
                  ` `'                                                                            Ryan Stearman, ATF
                                                                                                   Printed name and title

    Sworn to before me and signed in my presence.


    Date:         ~~ ~/'
                                                                                                     Judge's signature

    City and state: Santa Ana, CA                                                                                  U. S. Magistrate Judge
                                                                                                   Printed name and title

AUSA: Nare:sks
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 2 of 41 Page ID #:2



                                T L~L~TTTSTTT




        I, Ryan Stearman, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

        1.   I am a Special Agent ("SA") with the United States

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and.

Explosives ("ATF"), and have been so employed since September

2005.     I am currently assigned to the ATF Los Angeles Field

Division, Santa Ana Field Office.         In the course of my

employment as an ATF Special Agent, I have assisted in and

conducted numerous investigations involving criminal street

gangs, possession of firearms by prohibited persons, possession

of stolen firearms, possession of machineguns, and the illegal

distribution of firearms and narcotics.         I have also

participated in numerous federal and state search and arrest

warrants involving individuals engaged in conspiracies to

unlawfully traffic and possess firearms and narcotics.

Additionally, I have participated in the seizure of records and

other types of evidence that documents activities in both

firearms trafficking and the manufacturing and distribution of

controlled substances.

     2.      To conduct these investigations, I have used a variety

of investigative techniques and resources, including physical

surveillance, wire interceptions, search warrants, interviews,

the utilization of undercover agents and informants, and the

review of various databases and records.        I have also received

training during the course of my employment as an ATF Special


                                  - 1 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 3 of 41 Page ID #:3




Agent in various topics, including but not limited to, illegal

trafficking of firearms, the utilization of informants, the

activities of criminal street gangs, asset forfeiture, and

conducting surveillance and wire interceptions.          Through these

investigations, my training and experience, and conversations

with other experienced agents and law enforcement personnel, I

have become familiar with the methods used by traffickers to

smuggle, safeguard, distribute, and store firearms and

narcotics, and to collect and launder related proceeds.

     3.    I have conducted investigations involving the

possession and use of firearms by prohibited persons, as well as

investigations dealing with the possession, manufacturing,

distribution, and importation of controlled substances.           I have

also conducted and participated in investigations related to the

possession, manufacturing, and trafficking of firearms, in

violation of Titles 18 and 26 of the United States Code.           As an

ATF agent, I have also participated in more than one hundred

controlled purchases of firearms and narcotics, including

methamphetamine, marijuana, cocaine, and heroin, using

confidential informants and undercover agents.         I have conducted

and participated in investigations utilizing search warrants,

undercover agents, informants, and wiretap interceptions

resulting in the seizure of several pounds of methamphetamine,

as well as smaller quantities of ecstasy, heroin and cocaine.

//

//




                                  - 2 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 4 of 41 Page ID #:4




                        II. PURPOSE OF AFFIDAVIT

     4.      This affidavit is made in support of the following:

             a.   A criminal complaint charging ROBERT OCHOA

("OCHOA") and MARCOS CHACON ("CHACON") with distribution of

methamphetamine, in violation of Title 21, United States Code,

Section 841(a)(1), (b)(1)(A)(viii), as well as associated arrest

warrants;

            b.    An application for a warrant to search OCHOA'S

residence;

            c.    An application for a warrant to search CHACON's

residence; and

            d.    An application for a warrant to search OCHOA'S

vehicle.

     5.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel.

This affidavit is intended to show merely that there is

sufficient probable cause for the requested complaint and

warrants and does not purport to set forth all of my knowledge

of or investigation into this matter.       Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.

                     III. PREMISES TO BE SEARCHED

     6.     The residences to be searched are:

            a.    The residence located at 8308 Morrill Avenue,

Whittier, California ("SUBJECT PREMISES 1");




                                  - 3 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 5 of 41 Page ID #:5




           b.    The residence located at 11127 Wheelock Street,

Whittier, California ("SUBJECT PREMISES 2" and collectively with

SUBJECT PREMISES 1, the "SUBJECT PREMISES"); and

           c.     A silver 2013 Honda Civic bearing California

license plate 7BTL760 ("SUBJECT VEHICLE 1").

     7.    The SUBJECT PREMISES and the SUBJECT VEHICLE are

further described in attachment A.        The list of items to be

seized is set forth in Attachment B.        Attachments A and B are

incorporated herein by reference.

                         IV. ITEMS TO BE SEIZED

     8.    The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. ~ 371

(conspiracy); 18 U.S.C. § 922(a)(1)(A) (engaging in the business

of dealing in firearms without a license); 21 U.S.C. ~ 846

(conspiracy to distribute controlled substances); and 21 U.S.C.

~ 841(a)(1) (distribution of, and possession with intent to

distribute, controlled substances) (the "Subject Offenses"), as

set forth more fully in attachment B, which is incorporated

herein by reference.

                   V. STATEMENT OF PROBABLE CAUSE

     9.    I am the lead ATF special agent assigned to the

investigation of ROBERT OCHOA and MARCOS CHACON.         Between July

2018 and October 2018, OCHOA sold (or was involved in the sale

of) methamphetamine and firearms to a confidential informant




                                  - 4 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 6 of 41 Page ID #:6




("CI") and an ATF undercover agent ("UC") on seven occasions.l

Between November 2018 and January 2019, CHACON sold

methamphetamine and firearms to the UC on four separate

occasions after having been introduced to the UC by OCHOA.

     10.   The above-described transactions with OCHOA and CHACON

were audio and video recorded, and I have reviewed all

recordings made during this case.2        As the lead ATF agent, I have

also directed and participated in the controlled purchases of

firearms and methamphetamine from OCHOA and CHACON.          I have

reviewed reports prepared by the UC and discussed with the UC

the events of the controlled purchases.        For the transaction

involving the CI, I debriefed the CI regarding the events of the

transaction.    Brea Police Department ("BPD") Detective Miguel

Ojeda acted as the CI handler and provided me with information

obtained from the CI regarding OCHOA.        I have also reviewed the

contraband purchased during the course of the investigation.

     11.   Unless otherwise stated, the facts set forth below are

based on the sources of information described in paragraph 10.




     1 During the course of the investigation of OCHOA and
CHACON, the CI was given consideration for a pending state
criminal violation. The CI has no felony convictions. The CI
also has three misdemeanor convictions, which involve fraud,
weapon possession, possession of narcotic paraphernalia,
receiving stolen property, and obstruction.
     2 The video recording device unexpectedly malfunctioned on
the November 14, 2018 methamphetamine transaction described
herein, however an audio recording of this transaction was
obtained. The UC provided a detailed written report of events
that occurred during this transaction.

                                  - 5 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 7 of 41 Page ID #:7




A.   July 3, 2018: OCHOA Sells Methamphetamine to UC at SUBJECT

     PREMISES 1

     12.   Prior to July 3, 2018, the CI, at the direction of law

enforcement, arranged for the UC to purchase methamphetamine

from OCHOA during a series of unrecorded telephone calls and

documented text message exchanges.

     13.   On July 3, 2018, the UC drove with the CI to OCHOA'S

home (SUBJECT PREMISE 1)       Inside the garage of SUBJECT PREMISE

1, prior to any introductions, the UC observed OCHOA holding a

clear plastic bag containing what appeared to be

methamphetamine.    When the CI introduced the UC to OCHOA and

asked if OCHOA could take care of the UC, OCHOA responded,

"Yeah, don't trip."     OCHOA then looked at the UC and said, "I'll

fuck with you," meaning OCHOA would sell the UC methamphetamine.

The UC confirmed that OCHOA had four ounces of methamphetamine

to sell, and OCHOA responded, "Yeah four" and OCHOA told the UC

it would cost $680.     The UC exchanged the money for the four

ounces of methamphetamine.      OCHOA also told the UC that he sells

cocaine too before the two started to discuss firearms.          OCHOA

informed the UC that OCHOA had an associate who was making AR-

type firearms but was arrested after the associate was caught

selling a different ATF UC firearms on several prior occasions.

Before departing, OCHOA provided the UC a business card for

custom clothing and embroidery with OCHOA'S name on it.          OCHOA

then instructed the UC to obtain OCHOA'S cellular telephone

number from the CI so that the UC could call OCHOA in the future

for the purchase of narcotics.      The telephone number the CI used


                                  - 6 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 8 of 41 Page ID #:8




to contact OCHOA was (909) 222-8793 (hereinafter referred to as

the "909 number").

     14.   Following the transaction, OCHOA departed SUBJECT

PREMISES 1 driving SUBJECT VEHICLE 1.3

     15.   On July 5, 2018, the UC initiated a text message to

the "909 number" to thank OCHOA for selling the methamphetamine

two days earlier.    The UC received the response, "Fo sho."

     16.   I, along with the UC, have reviewed OCHOA's DMV

record, and have confirmed that, based on my review of the video

recording, the individual who participated in this transaction

matches OCHOA's DMV photograph.

     17.   According to a Drug Enforcement Administration ("DEA")

laboratory report, the substance sold by OCHOA was approximately

113 grams of 100 percent pure methamphetamine.

     18.   The CI did not participate in any further controlled

purchases with OCHOA or CHACON.

B.   July 13, 2018: OCHOA Sells Methamphetamine to the UC

     19.   In the days leading up to July 13, 2018, OCHOA and the

UC communicated via recorded telephone calls and text messages

so that OCHOA could sell the UC four ounces of methamphetamine.

OCHOA communicated with the UC using the "909 number."          When

asked if OCHOA could sell the UC another four ounces of




      3 On August 1, 2018, a federal search warrant (SA 18-418M)
authorizing the installation and use of a GPS tracking device on
SUBJECT VEHICLE 1 was authorized by the Honorable Karen E. Scott
in the Central District of California. On September 12, 2018,
the Honorable John D. Early authorized an extension of this
warrant to obtain GPS tracking information for an additional 45
days.

                                  - 7 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 9 of 41 Page ID #:9




methamphetamine, OCHOA responded, "Yeah, yeah I got it.           Fool .

.      I always got it my boy."

      20.   On July 13, 2018, the UC met OCHOA in the parking lot

of the Cheesecake Factory in Brea, California.         Once the UC

arrived in .the parking lot, OCHOA exited SUBJECT VEHICLE 1

holding a clear and blue plastic bag and opened the passenger

door to the UC's vehicle.      OCHOA placed the bag, containing the

methamphetamine, on the passenger seat of the UC's vehicle.           The

UC, in turn, provided OCHOA $680 for the methamphetamine.

      21.   According to a DEA laboratory report, the substance

sold by OCHOA was approximately 111.55 grams of 100 percent pure

methamphetamine.

C.    August 21, 2018: OCHOA Sells Methamphetamine to UC

      22.   Preceded by a series of recorded telephone calls and

text messages, the UC met with OCHOA again in the parking lot of

the Cheesecake Factory in Brea, California on August 21, 2018 in

order to purchase a pound of methamphetamine from OCHOA.           OCHOA

communicated with the UC using the "909 number."

      23.   Once the UC arrived in the parking lot and parked next

to SUBJECT VEHICLE 1, OCHOA waved the UC over to SUBJECT VEHICLE

1.   After the UC entered SUBJECT VEHICLE 1, and the two

exchanged greetings, OCHOA handed the UC the pound of

methamphetamine concealed in a chip bag.        After providing the UC

the methamphetamine, OCHOA stated, "I can get straps4 fool              .



     4 Based on my training and experience, I know that "Straps"
is common street vernacular for firearms. I have heard this
term used by dozens of suspects during UC recordings in my


                                  - 8 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 10 of 41 Page ID #:10




 but I've been paying like eight,5 fool."        OCHOA further stated to

 the UC that OCHOA can acquire firearms new in the box, and that

 the price will be in the range of $800-$1,000.         During this

 purchase of methamphetamine in OCHOA's car, OCHOA removed a

 Smith & Wesson two-tone .40 caliber pistol from his waistband to

 show the UC.

      24.   The UC then provided OCHOA $2,200 in exchange for the

 one pound of methamphetamine.       OCHOA then returned to speaking

 about firearms with the UC.      OCHOA stated, "Sometime they come

new in the box, sometimes they don't, but they're all like

pretty br, they're all like brand new, you know?"           OCHOA also

told the UC that OCHOA buys firearms too.         During this

conversation, OCHOA again mentioned to the UC that OCHOA had a

friend that was arrested after selling firearms to a different

ATF UC.

      25.   The UC then asked OCHOA if the UC could see the pistol

OCHOA moments earlier had shown the UC.         OCHOA agreed, but

cautioned the UC, "It's loaded too, so               if you pull it,

there's one in the trigger."       OCHOA then ejected the magazine

from the pistol before handing it over to the UC, who offered to

purchase the firearm from OCHOA.        However, OCHOA declined the

offer and told the UC that "this is my gun."          When the UC made a

comment about OCHOA having the gun to protect himself while

dealing drugs, OCHOA responded, "Most definitely.          Hell yeah,




investigations, as well as during post-arrest interviews with
suspects.
      5 This is a reference to $800.

                                   - 9 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 11 of 41 Page ID #:11




 got to."      OCHOA told the UC that OCHOA would call the UC when he

 had a firearm to sell the UC.

         26.   Before separating, the UC asked OCHOA about additional

 quantities of methamphetamine OCHOA may be able to sell to the

 UC.     OCHOA stated, "If you want five [pounds], I can get you

 five.     Whatever you want.   Anything you want, I got that shit .

 .     Usually we'll         get like probably ten [pounds] at a

 time."      OCHOA continued to explain, "When we get `em, we get a

few of them            when those are gone, the next ones            we

get a stack, and it'll be the same, but then the next stack will

be different," referring to shipment quantities of

methamphetamine.       OCHOA then pointed to the chip bag containing

the methamphetamine that he had provided the UC and said, "But

this, I got all day, this, all day, all day               ."

       27.     According to DEA laboratory report, the substance sold

by OCHOA was approximately 446 grams of 98 percent pure

methamphetamine.

D.     September 5, 2018: OCHOA Sells Stolen Firearm to UC

       28.     Beginning on August 22, 2018, OCHOA engaged in

numerous recorded telephone calls and text message exchanges

with the UC wherein OCHOA was offering to sell the UC firearms.

OCHOA communicated with the UC using the "909 number."           One of

the firearms OCHOA offered to sell the UC was a Glock .45

caliber pistol.

       29.     Ultimately on September 5, 2018, the UC agreed to meet

OCHOA in a Shakey's Pizza parking lot located in Whitter,

California (a short distance from SUBJECT PREMISES 1)            When the


                                  - 10 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 12 of 41 Page ID #:12




 UC arrived, OCHOA walked from a nearby warehouse6 to the UC

 vehicle carrying a black bag.       SUBJECT VEHICLE 1 was parked

 outside the warehouse.     OCHOA entered the UC vehicle and began

 conversation with the UC by explaining that since OCHOA'S friend

 was "busted" by ATF, OCHOA would prefer to meet at the UC's

 residence for the next transaction.        OCHOA then explained to the

 UC again that he had a friend that was arrested for selling guns

to an ATF UC.     The UC explained that the UC would like to

purchase more methamphetamine in the near future, to which OCHOA

responded, "Whatever you want my boy."         When asked about the

maximum quantity, OCHOA replied, "Whatever you need, we could

make it happen           if you're wanting to go over five [pounds],

then at least give me a day ahead.         But I mean, if you want

like, like five right now, fool we can make that shit happen."

      30.   OCHOA then opened up the black bag that was lying on

the floor board near his feet for the UC to see the Glock pistol'

contained within the bag.       The UC provided $1,000 to OCHOA for

the pistol.    The UC asked OCHOA about purchasing narcotics from

OCHOA right then, but OCHOA replied that he does not like to

sell firearms and narcotics at the same time.          The UC stated

that he/she would contact OCHOA soon to purchase more narcotics,

and OCHOA replied, "Whenever you're ready."

      31.   Following this transaction, I conducted a query in

NCIC of the serial number on the Glock pistol OCHOA sold the UC.



     6 OCHOA previously utilized a warehouse adjacent to the
Shakey's Pizza restaurant parking lot.
       The firearm is fully described as a Glock, Model 21, .45
caliber pistol bearing serial number KYS815.

                                  - 11 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 13 of 41 Page ID #:13




 I learned that the firearm OCHOA sold the UC had been reported

 stolen on June 30, 2018 in Mesa, Arizona.

      E.      September 25, 2018: OCHOA introduces CHACON to the UC

              During the Sale of Methamphetamine and a Stolen

              Firearm at SUBJECT PREMISES 2

      32.     During September 2018, the UC engaged in a series of

recorded telephone calls, as well as an exchange of several text

messages, with OCHOA arranging the purchase of at least one

firearm and a pound of methamphetamine from OCHOA.           These calls

and messages from OCHOA were from the "909 number."

      33.     On September 25, 2018, the UC agreed to meet OCHOA in

the parking lot of a Denny's restaurant in Whittier, California.

Prior to meeting the UC, OCHOA called the UC and stated that he

was going to introduce the UC to "my boy" so that the UC could

start dealing with this new individual because OCHOA was "super

busy."      OCHOA also confirmed for the UC that the firearm that

OCHOA would sell him on this date would be the Smith & Wesson

pistol OCHOA previously had during the August 21st transaction.

      34.    After waiting approximately 20 minutes, OCHOA arrived

by himself driving a white Toyota Corolla.         OCHOA instructed the

UC to follow OCHOA to a residence (SUBJECT PREMISES 2) nearby.

OCHOA led the UC to the alley directly behind SUBJECT PREMISES

2.   After greeting the UC, OCHOA led the UC into the backyard of

SUBJECT PREMISES 2 through a wooden gate in the alley.           Once in

the backyard, OCHOA introduced the UC to CHACON by stating, "So

you'll be hitting this fool, um, he's gonna be getting a new

number soon.     So when he gets the new number, he'll send you a


                                  - 12 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 14 of 41 Page ID #:14




 text.       .," explaining to the UC that he would start dealing

 with CHACON from here on out for methamphetamine.          The UC then

 followed OCHOA and CHACON into the garage.         Upon entering, the

 UC observed another Hispanic male monitoring a television screen

 that displayed a security surveillance video system of the area

 around SUBJECT PREMISES 2.

      35.    While in the garage, OCHOA retrieved a red bag from

 the floor and brought it to the UC.        OCHOA opened the bag and

 the UC observed a pistol and methamphetamine inside the bag.

 OCHOA confirmed the pistol in the bag was the same Smith &

 Wesson pistol OCHOA had on him during the August 21st

transaction.     The UC then provided OCHOA $3,300 for the pistol

and methamphetamine; $1,100 for the Smith & Wesson8 pistol and

$2,200 for the pound of methamphetamine.

      36.    OCHOA then told the UC, "Yeah, anything you want,

just, just, he'll take care of you from now on," while pointing

at CHACON.    OCHOA then told the UC that OCHOA would provide

CHACON the UC'S telephone number and CHACON would contact the

UC.   Before the UC departed, OCHOA stayed in the garage while

CHACON and the UC walked out to the alley, where CHACON told the

UC that CHACON would get the UC'S telephone number from OCHOA.

CHACON then provided directions to the UC on how to get back to

the freeway from the alley and the UC departed the location.




     e The firearm is fully described as a Smith & Wesson, Model
SW40VE, .40 caliber pistol bearing serial number PBU8755.

                                  - 13 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 15 of 41 Page ID #:15




      37.   According to DEA laboratory report, the substance sold

 by OCHOA was approximately 450.2 grams of 100 percent pure

 methamphetamine.

      38.   Following this transaction, I conducted a query of the

serial number on the pistol in NCIC.         I learned that the firearm

OCHOA sold the UC had been reported stolen on December 14, 2005

in Los Angeles, California.

F.    October 5, 2018: OCHOA Sells Methamphetamine to the UC

      Behind SUBJECT PREMISES 2

      39.   On October 1, 2018, the UC received an incoming

telephone call from OCHOA, who was using the "909 number."            This

call was recorded.      During the call OCHOA asked the UC if the UC

was looking for "work" (a reference to methamphetamine) or those

"things" (a reference to firearms).        OCHOA explained the he had

methamphetamine he could sell the UC but as for the firearms,

"none of those are getting around right now."          When the UC asked

if the UC should be going through CAHCON, OCHOA instructed the

UC to still go through OCHOA.       The UC arranged to meet OCHOA

later in the week to purchase methamphetamine.

      40.   On October 5, 2018, OCHOA instructed the UC to meet

OCHOA in the alley behind SUBJECT PREMISES 2 to purchase one

half pound of methamphetamine from OCHOA.         Once in the alley,

the UC was met by OCHOA, who arrived as a passenger in a blue

Honda Civic.9    OCHOA approached the UC vehicle and opened the

passenger door while holding the half pound of methamphetamine


     9 According to California Department of Motor Vehicle (CA
DMV) records, this Honda Civic is registered to another male at
SUBJECT PREMISES 1.

                                  - 14 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 16 of 41 Page ID #:16




 under his shirt.     OCHOA then leaned over the front passenger

 seat of the UC vehicle and placed the methamphetamine on the

 seat.     When the UC asked if the methamphetamine was coming from

 CHACON, OCHOA stated it was not and thought CHACON might not be

 around.    The UC provided OCHOA $1,200 for the half pound of

 methamphetamine.    OCHOA then returned to the blue Honda Civic as

 a passenger and was driven away by the driver.

      41.    As the UC prepared to leave the alley behind SUBJECT

PREMISES 2, CHACON came out into the alley and greeted the UC.

CHACON stated that he was unaware that OCHOA was going to meet

the UC in the alley.      While talking about OCHOA, CHACON provided

the UC his telephone number as (562) 351-0590 (hereinafter the

"562 number").     CHACON told the UC that it's easy for CHACON to

obtain methamphetamine from another source.          CHACON then offered

to purchase some of the methamphetamine the UC had just purchase

from OCHOA.     While discussing firearms, CHACON explained that

many people come by his residence and the UC is welcome to stop

by anytime.

      42.    According to DEA laboratory report, the substance sold

by OCHOA was approximately 221 grams of 98 percent pure

methamphetamine.

G.    October 23, 2018: OCHOA Sells the UC a Pistol

      43.    Between October 19, 2018 and October 23, 2018, the UC

conducted a series of recorded telephone calls and text messages

with OCHOA using the "909 number."         These communications

resulted in the agreement for the UC to purchase a 1911-type

pistol from OCHOA in Whittier, California.


                                  - 15 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 17 of 41 Page ID #:17




      44.   On October 23, 2018, the UC, accompanied by another

 ATF UC, met OCHOA in the parking lot of the Shakey's Pizza

 restaurant in Whittier, California.        When the UC arrived in the

 parking lot, the UC called OCHOA on the "909 number" to tell him

 the UC arrived.    Within minutes, I observed OCHOA exit the

 warehouse nearby, get into SUBJECT VEHICLE 1 and drive the short

 distance through the connected parking lots to the UC vehicle.

 OCHOA parked behind the UC vehicle and honked several times,

signaling to the UCs to get into his car.         The UC obliged and

entered SUBJECT VEHICLE 1.

      45.   Once inside SUBJECT VEHICLE 1, OCHOA pulled an Armscor

9mm pistol10 from his waistband, ejected the magazine and removed

the round in the chamber and the one round loaded in the

magazine before showing the firearm to the UC.          OCHOA explained

that he had just purchased the firearm so he kept it loaded.

When asked if the pistol was new, OCHOA replied, "Brand new,

brand, brand, brand, brand new."        OCHOA then handed the pistol

to the UC, and the UC in turn paid OCHOA $1,200 for the pistol.

      46.   Before leaving, the UC asked OCHOA is he has any more

firearms available for sale.       OHCOA explained that he had

another one and may end up selling it for $1,000, but if the UC

wanted additional magazines and the original box for it then the

total cost would be $1,300.       OCHOA told the UC that he would let

the UC know a few hours later if he would sell the gun they just




      to The firearm is fully described as an Armscor, Model
M1911-A1, 9mm pistol bearing serial number RIA2017843.

                                  - 16 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 18 of 41 Page ID #:18




 discussed.    The UCs then returned to their vehicle, and OCHOA

 departed in SUBJECT VEHICLE 1 by himself.

      47.   An ATF trace of the Armscor pistol purchased by the UC

 from OCHOA revealed that the pistol had been purchased in Mesa,

 Arizona on October 3, 2018 (less than three weeks earlier) by an

 individual other than OCHOA.

H.    November 14, 2018: CHACON Sells Methamphetamine to the UC

      48.   Between October 16, 2018 and November 14, 2018, the UC

conducted a series of recorded telephone calls and text messages

 with CHACON using the "562 number" to arrange the purchase of

one pound of methamphetamine from CHACON at SUBJECT PREMISES 2.

      49.   On November 14, 2018, the UC met CHACON at SUBJECT

PREMISES 2.     CHACON led the UC into the garage, where another

high school aged juvenile male, who CHACON introduced as

"Jeffrey" and CHACON'S "strong arm," was present.           CHACON

retrieved a yellow plastic bag containing the methamphetamine.

CHACON stated to the UC, "This is you right here," while he

pointed at the bag.      The UC confirmed that the price was $2,200

and CHACON stated, "Yeah, yeah."        When the UC asked CHACON about

the quality of the methamphetamine, CHACON stated, "I haven't

tried it          It's been good, like lately."

      50.   While in the garage, the UC and CHACON discussed

firearms and CHACON told the UC that Jeffery "knows a couple of

guys that have, have those things."        Jeffrey then told the UC,




                                  - 17 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 19 of 41 Page ID #:19




 "I got a four five with a silencerll             I have a nineteen

 eleven1z.      ."   When the UC indicated interest in purchasing

 the firearms, Jeffrey told the UC while referring to CHACON,

"Let him know, you know, and I got you."

      51.    The UC then provided CHACON with $2,200 for the

 methamphetamine.    CHACON, in turn, handed the money to Jeffrey

 and asked him to check it.      Before the UC departed, CHACON told

the UC that the UC could purchase methamphetamine from CHACON

 whenever the UC wanted.     The UC then asked Jeffrey about the

firearms and Jeffrey replied, "The homie and shit from the hood,

you know, like we'll always be having like straps13 and shit             .

. as long as you got the money dog, like I got you, you know?

And I'l1 hook it up, you know?"        Jeffrey then identified himself

as being part of a local criminal street gang.          CHACON then

walked the UC out to the UC vehicle in the alley and the UC

departed the location.

      52.    According to DEA laboratory report, the substance sold

by CHACON was approximately 447 grams of 95 percent pure

methamphetamine.

I.    November 19, 2018: CHACON Sells Firearms to the UC

      53.    On November 19, 2018, the UC received a series text

messages including pictures of a gun from CHACON using the "562



     11 I know based on my training and experience that this was
a reference to a .45 caliber firearm with an attached silencer
or suppressor.
     1z I know based on my training and experience that this was
a reference to a Model 1911 type pistol.
     13 I know based on my training and experience that straps is
a common term used to refer to firearms.

                                  - 18 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 20 of 41 Page ID #:20




 number" informing the UC that CHACON had two firearms to sell

 the UC.    The UC agreed to meet CHACON at SUBJECT PREMISES 2 to

 purchase the firearms.

      54.   Hours after receiving the messages from CHACON, the UC

traveled to SUBJECT PREMISES 2.        Upon arriving in the alley

behind SUBJECT PREMISES 2, CHACON exited his backyard into the

alley to meet the UC and led the UC into the garage of SUBJECT

PREMISES 2.     On the table in the garage was a Keltec rifle.14

CHACON told the UC that the rifle was not loaded.           After looking

at the rifle, the UC noticed the barrel of a shotgun sticking

out of a green canvas bag next to the table.          The UC then

handled the shotgunls while CHACON asked the UC to return the

green canvas bag to him the next time they met.          The UC agreed

and placed both the rifle and the shotgun in the bag.           The UC

then paid CHACON $1,800 for both firearms.

      55.   During the meeting, CHACON informed the UC that

Jeffrey has the .45 caliber pistol with the silencer and is

willing to sell it.     As the UC prepared to leave SUBJECT

PREMISES 2, CHACON asked the UC, "How you doing on like dope?

You good right now or?"      The UC told CHACON that the UC would

contact CHACON when the UC needed to purchase more

methamphetamine.




     14 The firearm is fully described as a Kel-Tec, Model SU-16,
.223 caliber rifle bearing serial number N4X68.
     is The firearm is fully described as a Winchester, Model 12,
16-gauge shotgun bearing serial number 1209287.

                                  - 19 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 21 of 41 Page ID #:21




 J.    December 19, 2018: CHACON Sells the UC Methamphetamine

       56.   Between November 21, 2018 and December 19, 2018, the

 UC engaged in a series of recorded telephone calls and text

 messages with CHACON using the "562 number" to discuss the

 potential sale of methamphetamine and firearms by CHACON to the

 UC.

       57.   On December 17, 2018, the UC received a text message

 from CHACON, who was using the "562 number", that stated in

 coded language that the price of methamphetamine was going to

 increase.    CHACON explained, "I know it's shity Buddy and it's

no way my call dude it's just not up to me again I apologize for

interrupting you.      Thanks.   ill speak to u later."      Following

this message, the UC agreed over text messages to/from the "562

number" to purchase one half pound of methamphetamine from

CHACON for $1,400.

       58.   On December 19, 2018, the UC traveled to SUBJECT

PREMISES 2 to purchase the methamphetamine.          Upon arriving,

CHACON met the UC in the alley.        The UC returned the green

canvas bag that CHACON provided the UC on November 19th, 2018

and the two walked to the garage.        Once inside, CHACON told the

UC that the UC would have to wait a few minutes for the

methamphetamine to arrive.       While waiting, CHACON told the UC

that this methamphetamine was coming from a different source

than the methamphetamine the UC purchase on November 14th, 2018.

During this time CHACON stated that he regularly talks to OCHOA.

       59.   After a few minutes, CHACON received a telephone call

in the presence of the UC.       CHACON then ended the call and told


                                   - 20 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 22 of 41 Page ID #:22




 the UC that the person bringing the methamphetamine was about to

 arrive.     Around this same time, I observed a vehicle that

 appeared to be the SUBJECT VEHICLE arrive in the alley behind

 SUBJECT PREMISES 2.     I also observed CHACON come out of the

 backyard into the alley and walk up to the vehicle.          Minutes

 later, CHACON returned to the garage and the vehicle left the

 alley.     When CHACON returned to the garage he handed the UC a

 clear bag containing the half pound of methamphetamine.           CHACON

 asked the UC if the UC wanted to use CHACON'S scale to weigh it

 but the amount of narcotics was too large to balance on the

 scale.     CHACON then explained the source of the methamphetamine

 to the UC by saying, "Well not from the same dude               I mean

 like, the people I'm getting it from, they getting it from, I'm

getting it from the same person I got it from.          They, they have

 another source."    The UC then provided CHACON with $1,400 for

the methamphetamine and left SUBJECT PREMISES 2.

      60.    Approximately four minutes after the UC left, I

observed the SUBJECT VEHICLE arrive again in the alley behind

SUBJECT PREMISES 2.      I then observed CHACON come out and stand

by the vehicle, appearing to be speaking to the driver who

remained in the vehicle.       After a few minutes, I observed the

SUBJECT VEHICLE drive away and I identified OCHOA as the driver

and sole occupant of the vehicle.

      61.    Based on my training and experience, this activity was

consistent with OCHOA delivering methamphetamine to CHACON and

then returning to retrieve payment for the methamphetamine after

CHACON sold the methamphetamine to the UC.


                                   - 21 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 23 of 41 Page ID #:23




      62.   According to DEA laboratory report, the substance sold

 by CHACON was approximately 222.49 grams of 97 percent pure

 methamphetamine.

 K.   January 7, 2019: CHACON Sells the UC a Pistol

      63.   On January 3, 2019, CHACON, using the "562 number",

 sent a text message to the UC stating "Hey buddy sorry I've been

 off the grid for a couple days my phone brokea broke. Had to buy

 a new one. anyhow i got something 4 you. Its different n new how

 we like. Still 14. come ck it out."       Less than an hour later,

CHACON sent the UC another text message clarifying in coded

language that CHACON was referring to a firearm and not

methamphetamine in his previous text message.          Eventually CHACON

sent the UC pictures of two different firearms for sale, one

being an HS Products, Model XD45 pistol.

      64.   On January 7, 2019, the UC traveled to SUBJECT

PREMISES 2 to purchase a firearm from CHACON.          Upon arriving in

the alley, CHACON met the UC and led the UC into the backyard

and ultimately into the garage.        Once in the garage, CHACON

stated to the UC, "I'm authorized to sell you one envelope."

The UC observed a plastic bubble-wrapped envelope on a cabinet

in the garage.     CHACON told the UC, "Go for it, check it out."

The UC opened the envelope and pulled out an HS Products, Model

XD45 pistol.16    When the UC asked what happened to the other

pistol that CHACON had sent a picture message of, CHACON




     16 This firearm is fully described as an HS Products (IM
Metal), Model XD45, .45 caliber pistol bearing serial number
53224691, imported by Springfield Armory.

                                  - 22 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 24 of 41 Page ID #:24




 explained that the source of that firearm decided that he no

 longer wanted to sell it.

      65.   The UC then provided CHACON $1,400 for the pistol and

 left the location.

 L.   CHACON'S Criminal History

      66.   I have reviewed CHACON'S criminal history and learned

that he has the following felony convictions:

            a.    May 11, 2004: Petty theft with priors (Los

Angeles County, California; VA082553);

            b.    January 31, 2008: Petty theft with priors (Los

Angeles County, California; VA104153);

            c.    March 19, 2008: Petty theft with priors (Los

Angeles County, California; VA104633); and

            d.    February 8, 2012: Burglary (Los Angeles County,

California; VA123458).

M.    OCHOA'S Criminal History

      67.   I have reviewed OCHOA'S criminal history and learned

that he has suffered the following felony convictions:

            a.    May 13, 2103: Possession of a controlled

substance (Los Angeles County, California; VA129319);

            b.    January 23, 2015: Possession of a controlled

substance for sale (Los Angeles County, California; VA135319);

            c.    June 29, 2017: Possession of a controlled

substance for sale (Los Angeles County, California; VA144793)

      68.   During a 2017 arrest, OCHOA provided the Los Angeles

County Sheriff's Department his address as SUBJECT PREMISES 1

including that he has lived there for 20 years.


                                  - 23 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 25 of 41 Page ID #:25




 N.     CA DMV Query

      69.   According to California DMV records, OCHOA provided

 his address of record as SUBJECT PREMISES 1 on December 11,

2018.

      70.   According to California DMV record, CHACON provided

his address of record as SUBJECT PREMISES 2 on June 20, 2018.

O.    Federal Firearms Licensing Inquiry

      71.   Based on ATF licensing system queries performed on

January 14, 2019, I learned that neither OCHOA nor CHACON

currently nor have they ever held a federal firearms license

allowing them to engage in the business of dealing firearms.

P.    Training and Experience Regarding Evidence of Firearms and

      Narcotics Trafficking in a Trafficker's Residence

      72.   Based on my training and experience, I know that

individuals engaged in the illegal sales of firearms and

narcotics often keep records and evidence of such conduct at

their residences.      Such evidence can be found in the form of,

but not limited to, the following items:         pictures, receipts,

handwritten ledgers (e.g., pay-owe sheets), gun cases and

original boxes, and cellular telephones.         Since the residences

are where these individuals often spend the most time, it is

common to find evidence of their illegal activity there.

      73.   Additionally, in this investigation, on more than one

occasion, the sale of firearms and narcotics as detailed above

occurred at the SUBJECT PREMISES.        For that reason, I believe

OCHOA and CHACON likely maintain items for sale, or evidence

related to items for sale, inside of the SUBJECT PREMISES.


                                  - 24 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 26 of 41 Page ID #:26




            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      74.   Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

 been downloaded, deleted, or viewed via the Internet.          Normally,

 when a person deletes a file on a computer, the data contained

 in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

            b.    Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.         For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the


                                  - 25 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 27 of 41 Page ID #:27




 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in

 use; and file creation dates and sequence.

            c.    The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

            d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.       Digital devices may also contain

"booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      75.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so


                                  - 26 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 28 of 41 Page ID #:28




 many types of digital devices and programs that it is difficult

 to bring to a search site all of the specialized manuals,

 equipment, and personnel that may be required.

            b.    Digital devices capable of storing multiple

 gigabytes are now commonplace.       As an example of the amount of

 data this equates to, one gigabyte can store close to 19,000

 average file size (300kb) Word documents, or 614 photos with an

 average size of 1.5MB.

      76.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

publicly available materials:

            a.    Users may enable a biometric unlock function on

some digital devices.      To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.           To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user's face

with the user's eyes open for approximately one second.

            b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after


                                  - 27 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 29 of 41 Page ID #:29




 a certain number of unsuccessful unlock attempts.          Thus, the

 opportunity to use a biometric unlock function even on an

 enabled device may exist for only a short time.          I do not know

 the passcodes of the devices likely to be found in the search.

            c.    Thus, the warrant I am applying for would permit

 law enforcement personnel to, with respect to any device that

 appears to have a biometric sensor and falls within the scope of

 the warrant: (1) depress ROBERT OCHOA and MARCOS CHACON's thumb-

 and/or fingers on the device(s); and (2) hold the devices) in

front of ROBERT OCHOA and MARCOS CHACON's face with his or her

eyes open to activate the facial-, iris-, and/or retina-

recognition feature.

        77. Other than what has been described herein, to my

  knowledge, the United States has not attempted to obtain this

  data by other means.

///

///

///
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 30 of 41 Page ID #:30




                                 VII. CONCLUSION

      74.   For the reasons set forth above, I respectfully submit

 their is probable cause to believe that OCHOA and CHACON have

 violated 21 U.S.C. ~ 841(a)(1), (b)(1) (A)(viii) by distributing

 methamphetamine, and that evidence of violations of that statute

 as well as certain other federal firearms statutes may be found

at OCHOA's and CHACON's residence and the SUBJECT VEHICLE.




                                            an J. Stearman
                                          Special Agent, ATF

Subscribed to and sworn before me
this ~~ day of February 2019.




UNITED STATES MAGISTRATE JUDGE


            KAs~fi~1 E. ~CC~~T




                                    - 29 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 31 of 41 Page ID #:31




                              ATTACHMENT A-1

 PREMISES TO BE SEARCHED

      The residence located at 8308 Morrill Avenue, Whittier,

 California ("SUBJECT PREMISES 1"), including all rooms, attics,

basements, any places located therein, and any porches,

balconies, garages, carports, storage rooms, containers, and

outbuildings specifically on the premises property, associated

with, or assigned to, the residence, and any vehicles parked in

the garage or driveway specifically associated with, or assigned

to, the residence.

      The SUBJECT PREMISES is further described as a single-story

structure with light-colored siding and a tan composite roof,

with a driveway leading to a detached garage on the north side

of the house.     It is a single family residence located at the

end of a cul-de-sac, on the east side of Morrill Avenue.            The

numbers "8308" are painted on the curb directly in front of the

residence.




                                   - 1 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 32 of 41 Page ID #:32




                              ATTACHMENT A-2

 PREMISES TO BE SEARCHED

      The residence located at 11127 Wheelock Street, Whittier,

 California ("SUBJECT PREMISES 2"), including all rooms, attics,

 basements, any places located therein, and any porches,

 balconies, garages, carports, storage rooms, containers, and

outbuildings specifically on the premises property, associated

 with, or assigned to, the residence, and any vehicles parked in

the garage or driveway specifically associated with, or assigned

to, the residence.

      The SUBJECT PREMISES is further described as a single-story

structure with gray siding and a gray composite roof.           It is a

single family residence located on the north side of Wheelock

Street, and the third house west of Millergrove Drive.           The

numbers "11127" are painted on the curb directly in front of the

residence.     There is an alley directly to the north of the

residence which runs between Danby Avenue and Millergrove Drive.




                                   - 2 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 33 of 41 Page ID #:33




                              ATTACHMENT A-3

 PREMISES TO BE SEARCHED

      A silver 2013 Honda Civic sedan, with California license

 plate 7BTL760, and Vehicle Identification Number

 19XFB2F5XDE244173




                                   - 3 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 34 of 41 Page ID #:34




                               ATTACHMENT B

 I.   ITEMS TO BE SEIZED

      1.    The items to be seized are evidence, contraband,

 fruits, or instrumentalities of violations of 18 U.S.C. ~ 371

(conspiracy); 18 U.S.C. ~ 922(a)(1)(A) (engaging in the business

 of dealing in firearms without a license); 21 U.S.C. § 846

 (conspiracy to distribute controlled substances); and 21 U.S.C.

 ~ 841(a)(1) (distribution of controlled substances) (the

"Subject Offenses"), namely:

            a.    Firearms and ammunition;

            b.    Controlled substances, packaging, scales, pay/owe

sheets, or any .other indicia of controlled substance

trafficking;

            c.    Firearms accessories, parts, and parts kits,

including upper receivers, barrels, trigger mechanisms, stocks,

holsters magnets, bullet button locks, sights, forward pistol

grips, and bi/tripods;

            d.    Finished and unfinished firearm lower receivers;

            e.    Items used for the storage or display of

firearms, including but not limited to display cases, safes, and

other storage containers;

            f.    United States currency over $1,000, bearer

instruments worth over $1,000 (including cashier's checks and

traveler's checks);

            g.    Records, books, receipts, pay-owe sheets;

ledgers; customer forms and other papers relating to the




                                   - 4 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 35 of 41 Page ID #:35




 purchase, registration, manufacture, distribution, sale, or

 barter of firearms or controlled substances;

            h.    Communications regarding the sale or distribution

 of firearms or controlled substances;

            i.    Documents or other items showing occupancy,

 ownership, or rental of the SUBJECT PREMISES, including

 addressed envelopes, utility bills, telephone bills, rent

 receipts, keys, or items with labeled or personalized names (not

 to exceed ten such items);

            j.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

            k.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                  i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                  ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;


                                   - 5 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 36 of 41 Page ID #:36




                  iv.     evidence of counter-forensic programs (and

 associated data) that are designed to eliminate data from the

 device;

                  v.      evidence of the times the device was used;

                  vi.     passwords, encryption keys, biometric keys,

 and other access devices that may be necessary to access the

 device;

                  vii. applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and

 manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                  viii.       records of or information about

Internet Protocol addresses used by the device;

                  ix.   records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, "bookmarked" or "favorite" web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

       2.   As used herein, the terms "records," "documents,"

 "programs," "applications," and "materials" include records,

  documents, programs, applications, and materials created,

  modified, or stored in any form, including in digital form on

  any digital device and any forensic copies thereof.

      3.    As used herein, the term "digital device" includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal


                                   - 6 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 37 of 41 Page ID #:37




 digital assistants; wireless communication devices, such as

 telephone paging devices, beepers, mobile telephones, and smart

 phones; digital cameras; gaming consoles (including Sony

 P1ayStations and Microsoft Xboxes); peripheral input/output

 devices, such as keyboards, printers, scanners, plotters,

 monitors, and drives intended for removable media; related

 communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.    In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

            a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the "search team") will, in

their discretion, either search the digital devices) on-site or

seize and transport the devices) and/or forensic image s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.           The

government will not search the digital devices) and/or forensic

images) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.




                                   - 7 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 38 of 41 Page ID #:38




            b.    The search team will conduct the search only by

 using search protocols specifically chosen to identify only the

 specific items to be seized under this warrant.

                  i.    The search team may subject all of the data

 contained in each digital device capable of containing any of

 the items to be seized to the search protocols to determine

 whether the device and any data thereon falls within the list of

items to be seized.      The search team may also search for and

attempt to recover deleted, "hidden," or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                  ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                  iii. The search team may use forensic examination

and searching tools, such as "Encase" and "FTK" (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

            c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.




                                   - 8 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 39 of 41 Page ID #:39




            d.    If the search determines that a digital device

 does not contain any data falling within the list of items to be

 seized, the government will, as soon as is practicable, return

 the device and delete or destroy all forensic copies thereof.

            e.    If the search determines that a digital device

 does contain data falling within the list of items to be seized,

 the government may make and retain copes of such data, and may

 access such data at any time.

            f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

 within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

            g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

            h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.




                                   - 9 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 40 of 41 Page ID #:40




         5.   In order to search for data capable of being read or

 interpreted by a digital device, law enforcement personnel are

 authorized to seize the following items:

              a.   Any digital device capable of being used to

 commit, further, or store evidence of the offense(s) listed

 above;

              b.   Any equipment used to facilitate the

 transmission, creation, display, encoding, or storage of digital

 data;

              c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

              d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

              e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

              f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

              g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      6.      During the execution of this search warrant, law

enforcement is permitted to: (1) depress ROBERT OCHOA and MARCOS

CHACON's thumb- and/or fingers onto the fingerprint sensor of

the device (only when the device has such a sensor), and direct


                                  - 10 -
Case 2:19-mj-00548-DUTY Document 1 Filed 02/15/19 Page 41 of 41 Page ID #:41




 which specific finger(s) and/or thumb(s) shall be depressed; and

 (2) hold the device in front of ROBERT OCHOA and MARCOS CHACON's

 face with his or her eyes open to activate the facial-, iris-,

 or retina-recognition feature, in order to gain access to the

 contents of any such device.      In depressing a person's thumb or

 finger onto a device and in holding a device in front of a

 person's face, law enforcement may not use excessive force, as

 defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,

 law enforcement may use no more than objectively reasonable

force in light of the facts and circumstances confronting them.

      7.    The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                   - 11 -
